CORRECTED ALLOWABILITY NOTICE
Examiner Note
	The corrected allowability notice contained herein replaces, in its entirety, the Corrected Notice of Allowability, dated 4/20/2022.  The corrected allowability notice contained herein corrects the previous Examiner’s Amendment.
Response to Amendment
	The Amendment filed on 1/14/2022 has been entered.  Applicant’s amendments to the Specification, Claims and Drawings have overcome every objection and 112 rejection lodged in the previous office action.  Additionally, the amendment to claim 1 no longer invokes the 112(f) interpretation detailed in the previous office action.  
	The after-final amendment filed on 4/1/2022 has also been entered.  Applicant’s amendments to the drawings appear to correct minor informalities not affecting the scope of Applicant’s invention.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quing Lin, Reg No. 76455 on 2/10/2022, 3/8/2022 and 4/12/2022.
The claims have been amended as follows:
In claim 1, line 3, “at least one endless rotation chain” has been changed to “two endless rotation chains”
In claim 1, line 4, “at least one endless rotation chain” has been changed to “two endless rotation chains”
In claim 1, line 7, “said rotating at least one endless rotation chain” has been changed to “each endless rotation chain”
In claim 1, line 16, “said rotating at least one endless rotation chain” has been changed to “each endless rotation chain”
In claim 1, line 19, “the at least one endless rotation chain” has been changed to “the two endless rotation chains”
In claim 1, line 20, “holders is oppositely” has been changed to “holders are oppositely”
In claim 1, lines 22-23, “said at least one endless rotation chain” has been changed to “each endless rotation chain”
In claim 1, line 29, “operating structure, and” has been changed to “operating structure,”
In claim 1, last line, “said ocean power turbine.” has been changed to
“said ocean power turbine, and
wherein each of said plurality of plate holders has a circular frame structure in a vertical direction of said circular frame structure and holds the at least one plate, each of the at least one plate being a half circle and accommodated within the circular frame structure provided with a full diameter in the vertical direction and laterally pivotally attached to the circular frame structure in at least an upper and lower position of the at least one plate and with a stop device for a full open co-current position.”
In claim 3, line 3, “at least one endless rotation chain” has been changed to “two endless rotation chains”
In claim 5, lines 1-3, “wherein a number of said at least one plate in each of said plurality of plate holders is at least two” has been changed to “wherein the at least one plate comprises at least two plates”
Claims 6-8 have been cancelled.
In Claim 9, lines 2-3, “said at least one endless rotation chains include” has been changed to “each endless rotation chain includes”
In claim 9, line 7, “at least one endless rotation chain” has been changed to “two endless rotation chains”
In claim 9, line 10, “passage of these in an operating mode” has been changed to “passage in an operating mode”
In Claim 10, lines 3-4, “said at least one endless rotation chain” has been changed to “each endless rotation chain”
In Claim 10, line 8, “said at least one endless rotation chain” has been changed to “each endless rotation chain”
In Claim 11, line 3, “direction of the each” has been changed to “direction of each”
In Claim 12, line 1, “claim 6” has been changed to “claim 1”
In Claim 13, line 1, “claim 6” has been changed to “claim 1”
In Claim 13, lines 1-2, “said at least one endless rotation chains include” has been changed to “each endless rotation chain includes”
In Claim 18, lines 2-3, “holders is adapted to hold said at least one plate forced in the closed position” has been changed to “holders is held forced in the closed position”
Allowable Subject Matter
Claims 1, 3, 5, 9-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of Besemer, Patton and Loveless each teach an ocean power turbine for converting a slow water flow energy comprising at least one endless rotation chain having a plurality of plate holders arranged in said at least one endless rotation chain, each of said plurality of plate holders comprising at least one plate attached therein, wherein: said at least one endless rotation chain runs in an extended path around and engages with at least one drive wheel in one end arch of said extended path via at least one engagement device comprising at least one pair of upper and lower coupling pins, each of said at least one plate is pivotably attached to a corresponding one of said plurality of plate holders to switch between an open position with a primary flow direction of water flow and a closed position towards said primary flow direction, said at least one drive wheel has a turbine shaft coupled to a generator device for utilizing a rotational energy, said extended path of said at least one endless rotation chain is slanted relative to said primary flow direction of the water flow, arranged in a fully or partially submersible support structure, the at least one endless rotation chain comprising said plurality of plate holders is oppositely arranged in a plow formation, said fully or partially submersible support structure comprises a partition wall arranged along said extended path of a web inside said extended path of said at least one endless rotation chain in a full height of said at least one plate, said fully or partially submersible support structure is sub divided into a top section and a bottom section respectively above and below an operating structure.
Kataoka (JP 2010242666A) additionally teaches an analogous turbine device having outer walls of said top section comprise at least a sloping lower wall portion towards the operating structure, and outer walls of said bottom section comprise at least a sloping upper wall portion towards the operating structure, and said at least a sloping lower wall portion, said at least a sloping upper wall portion and together with the partition wall form a lateral concave duct for guiding water towards said at least one plate and increase water current in a slow water flow and thus power to said at least one plate and further power to said ocean power turbine.
However, the prior art of record fails to fairly teach or suggest, when considered alone or in combination, each of the plurality of plate holders has a circular frame structure in a vertical direction of said circular frame structure and holding at least one plate, each plate being a half circle and accommodated within the circular frame structure provided with a full diameter in the vertical direction and laterally pivotally attached to the circular frame structure in at least an upper and lower position of the at least one plate and with a stop device for a full open co-current position of claim 1.  It the Examiner’s opinion that one of ordinary skill would not have arrived at the claimed combination of features without the benefit of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745